Citation Nr: 0809937	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-19 594	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin disorders, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	David M. Giangrossi


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied service connection for skin disorders, 
to include as secondary to exposure to Agent Orange.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

Additional development is needed prior to further disposition 
of the veteran's claim for service connection for skin 
disorders.

The veteran, who has been diagnosed with chloracne, contends 
that his skin disorders developed as a result of his exposure 
to Agent Orange during service in Vietnam.  Any veteran who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran in this case served on active duty from September 
1966 to September 1969, which included service in Vietnam 
from October 1967 to October 1968.  Thus, he will be afforded 
the presumption of exposure to Agent Orange.  Significantly, 
however, in order to establish service connection for 
chloracne by presumption based on herbicide exposure, the 
condition shall have to become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  Because there is no clinical evidence of 
record showing a manifestation of chloracne to any degree 
within a year after the veteran's Vietnam service ended, he 
is not entitled to service connection for chloracne based on 
herbicide exposure on a presumptive basis.  Id.

Nevertheless, service connection may still be granted based 
upon evidence demonstrating that the veteran's skin disorders 
were incurred or aggravated in service.  Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000).  The veteran's service medical 
records reflect that in October 1966 he was hospitalized for 
spinal meningitis and that his symptoms included a purplish 
rash on his trunk and upper extremities.  In November 1966, 
the veteran was pronounced asymptomatic and given a clean 
bill of health.  He subsequently returned to active duty.  
The record thereafter shows that in August 1969, he was 
treated for a verucca plentaris on his hand.  Additionally, 
on examination prior to his separation from active service, 
the veteran reported a history of boils.  His clinical 
evaluation, however, was negative for any skin abnormalities.  
The veteran's service medical records are otherwise negative 
for any complaints, diagnoses, or treatment for a skin 
disorder, including chloracne.

With respect to his post-service treatment records, the 
veteran contends that he was first diagnosed with chloracne 
by his private physician in the early 1970s.  However, the 
veteran has informed VA that his physician had since died and 
that his records of treatment are unavailable.  Consequently, 
the first clinical evidence of record related to any skin 
disorder is dated in August 1985.  At that time, the veteran 
was treated by a private dermatologist for boils and growths 
on his buttocks and back.  The diagnosis was chloracne.  

The veteran's VA records dated from July 2002 to May 2004 and 
his private medical records dated from August 1985 to March 
2007 reflect that the veteran has received treatment for skin 
disorders from his private dermatologist and from VA medical 
providers on an ongoing basis.  In July 2002, the veteran 
reported that his chronic dermatological problems were 
related to his Agent Orange exposure.  Based on the veteran's 
statements, he was noted to have Agent Orange exposure with 
secondary chloracne.  It was also noted that the veteran had 
undergone 19 surgeries to incise and drain lesions of soft 
tissue on his trunk.  Significantly, however, it was further 
noted that the veteran's health care providers were not all 
in agreement as to whether the veteran's skin disorders were 
due to chloracne or to supperative hydratentitis.

In May 2003, the veteran underwent a VA dermatological 
examination in which he reported that he had developed 
chloracne on his buttocks in 1971 and that this condition had 
since spread to his back, thighs and groin.  Additionally, 
the veteran noted that he had undergone multiple surgeries to 
incise and drain chloracne-related lesions on his trunk.  
However, the veteran reported that he continued to develop 
chloracne-related lesions on a frequent basis and had been 
prescribed Cipro and doxycycline for this condition.  On 
physical examination, the VA dermatologist found that the 
veteran had a current case of chloracne associated with 
scarring and continued activity.  Significantly, however, the 
VA dermatologist did not provide an opinion as to whether the 
veteran's chloracne was causally or etiologically related to 
his period of active service, including his exposure to 
herbicide agents.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  While the veteran in this case has 
already undergone a VA examination, the examiner did not 
provide an opinion as to whether the veteran's currently 
diagnosed chloracne was related to his in-service exposure to 
herbicide agents.  Additionally, the veteran's VA treatment 
records dated in July 2002 indicate that there is 
disagreement as to whether the veteran's longstanding skin 
problems are due to chloracne or to other skin disorders, 
such as supperative hydratentitis.  For these reasons, it 
remains unclear to the Board whether the veteran has been 
properly diagnosed with chloracne and whether his current 
skin disorders are causally or etiologically related to his 
service, including his herbicide exposure therein.  Therefore 
the Board finds that a remand for an additional 
dermatological examination and opinion is in order to fully 
and fairly assess the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
dermatological examination with the 
appropriate specialist for the purpose of 
ascertaining the etiology of his skin 
disorders.  The claims folder, should be sent 
to the examiner for review and the examination 
report should note that review.  In rendering 
these determinations, the VA examiner should 
specifically attempt to reconcile his or her 
opinion with all other medical evidence in the 
record, including the July 2002 statement 
indicating a lack of consensus as to whether 
the veteran's skin disorders corresponded to a 
diagnosis of chloracne or a diagnosis of 
supperative hydratentitis, and the May 2003 VA 
opinion in which the veteran was found to have 
a current diagnosis of chloracne.  The 
examiner should provide an opinion as to the 
following:  

a)  Whether the veteran was properly 
diagnosed with chloracne.

b)  Diagnoses for any and all skin 
disorders, to include chloracne, which 
the veteran currently has.

c)  Whether it as likely as not (50 
percent probability or greater) that the 
veteran's current skin disorders are 
causally or etiologically related to his 
period of active service, including his 
exposure to herbicides.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




